Citation Nr: 0728048	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for depression. 

2.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to July 1980 and from May 1985 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The claim has since been transferred to the 
RO in Newark, New Jersey.  The veteran had a hearing before 
the Board in June 2007 and the transcript is of record.

The veteran submitted additional evidence at his June 2007 
Board hearing at the RO, before the file was sent to the 
Board.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the veteran waived 
local jurisdictional review.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

With regard to the veteran's claim of service connection for 
ADHD, the initial VCAA letter sent to the veteran in March 
2003 did not adequately identify the evidence necessary to 
substantiate his service connection claim.  The Board notes a 
subsequent April 2005 letter did identify the evidence 
necessary to substantiate service connection, but did so 
after the December 2004 Statement of the Case (SOC) and, 
thereafter, no subsequent supplemental statement of the case 
(SSOC) was issued.  The veteran is entitled to complete and 
correct VCAA notice followed by a subsequent readjudication.  
On remand, corrective action must be taken. 

During his hearing, the veteran submitted additional evidence 
in support of his claims.  Namely, the veteran submitted 
September 2006 private treatment records from Dr. Banzon 
showing treatment for, in pertinent part, depression.  Dr. 
Banzon also prescribed further psychotherapy.  The RO should 
make an effort to obtain any treatment records from Dr. 
Banzon.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last examined for his depression in May 2003, 
over four years ago.  The veteran testified that his symptoms 
have worsened and he lives in social isolation, currently 
unemployed.  The 2006 private treatment records also indicate 
the veteran's condition may have worsened since he was last 
examined.  The Board notes the veteran was scheduled for a 
new VA examination in February 2007 and the veteran failed to 
appear.  During his hearing, he testified that he did not 
have transportation and believed he called to reschedule, 
although he admits his memory is not always very good.  In 
light of the circumstances, the veteran is entitled to the 
benefit of the doubt and the RO should afford him a new VA 
examination to determine the current severity of his 
condition.  To the extent the veteran alleges he was never 
advised of the consequences of failing to appear for a VA 
examination, the Board so advises the veteran here that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

In regard to his ADHD claim, the veteran was never afforded a 
VA examination.  Rather, the RO denied the veteran's claim on 
the basis that ADHD is a congenital  or developmental defect 
and therefore is not considered a disease or injury for the 
purpose of service connection.  In general, that is true.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  However, the VA Office of General Counsel 
held that service connection may be granted for a congenital 
disorder on the basis of in-service aggravation.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists claimants' military 
service, but that service connection for such diseases could 
be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  To the extent the congenital 
defect is not a disease, service connection may still be 
granted for any superimposed disease or injury.  Accordingly, 
the crucial inquiries here are whether any remote incident of 
the veteran's military service caused any superimposed 
disease or injury or, in the alternative, aggravated his ADHD 
beyond the natural progression of the condition.  These are 
medical inquiries and, therefore, the veteran is entitled to 
a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to the 
veteran's claims of an increased initial 
rating for depression and service 
connection for ADHD, is completed.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  In addition, the 
corrective VCAA notice should include a 
discussion of disability rating and 
effective date matters. 

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any and 
all private doctors for treatment for his 
depression and/or ADHD, to include Dr. 
Banzon.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his depression to ascertain the current 
severity of this disorder and for the 
claimed condition of attention deficit 
hyperactivity disorder (ADHD) to determine 
whether the veteran's condition (a) is a 
congenital defect or a congenital disease, 
(b) if a defect, if his ADHD resulted in 
any superimposed disease or injury, (c) if 
a disease, if his ADHD increased in 
severity during service, and, if so, (d) 
whether the increase in severity was 
beyond the natural progress of the 
condition.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

